         Case 3:14-cv-00121-KC Document 144 Filed 07/16/20 Page 1 of 2


RICHARD D. ESPER
Attorney for Petitioner
801 North El Paso Street, Ste. 225
El Paso, TX 79902
(915) 544-3132
SBN: 06667500

                   IN THE UNITED STATES DISTICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

IRVING ALVIN DAVIS                     §
    Petitioner,                        §
                                       §
v.                                     §      No. EP:14-CV-121-KC
                                       §
WILLIAM STEPHENS,                      §
Director, Texas Dept. of Criminal      §
Justice, Correctional Institutions     §
Division                               §
      Respondent.                      §


                 THIRD ADVISORY NOTICE TO THE COURT

TO THE HONORABLE KATHLEEN CARDONE, UNITED                                 STATES
DISTRICT JUDGE FOR THE WESTERN DISTRICT OF TEXAS:

       COMES NOW, the Petitioner, IRVING ALVIN DAVIS, who by and
through his undersigned lawyers files the following Third Advisory Notice to the
Court in the above entitled and numbered cause.
       (1) Petitioner incorporates herein the matters recited in his Advisory Notice
filed with the Court on February 20, 2020 and the Second Advisory Notice filed
with the Court on May 12, 2020.
       (2) That in Petitioner’s Second Advisory Notice, he advised the Court that
on May 1, 20201 he filed with the Texas Court of Criminal Appeals a Motion for
Reconsideration of its Order Dismissing his Application for Writ of Habeas Corpus
             Case 3:14-cv-00121-KC Document 144 Filed 07/16/20 Page 2 of 2



wherein he also requested in paragraphs III and IV, that if the Motion for
Reconsideration were denied, that the Court agree that the Petitioner had exhausted
all of his State Remedies.
          (3) That on June 24, 2020, the Texas Court of Criminal Appeals, in the same
cursory         manner        as     its    opinion,       denied       Petitioner’s        request       for     a
reconsideration/rehearing. It did not address the issue involving Petitioner having
exhausted his State remedies (see attachment).




                                                                       Respectfully submitted,


                                                                       _/s/Richard D. Esper________
                                                                       RICHARD D. ESPER
                                                                       Attorney for Petitioner


                                                                       ____/s/___________________
                                                                       JOE SPENCER
                                                                       Attorney for Petitioner
                                                                       1009 Montana
                                                                       El Paso, TX 79902
                                                                       (915)532-5562
                                                                       SBN: 18921801


                                                                       _____/s/_________________
                                                                       MATTHEW STIEGLER
                                                                       Attorney for Petitioner
                                                                       7145 Germantown Ave., Ste. 2
                                                                       Philadelphia, PA 19119
                                                                       (215) 242-1450




1
    The Second Advisory Notice incorrectly noted May 6, 2020, as the date the Motion for Reconsideration was filed.
